                        1       WENDY MEDURA KRINCEK, ESQ., Bar # 6417
                                HILARY B. MUCKLEROY, ESQ., Bar # 9632
                        2       LITTLER MENDELSON, P.C.
                                3960 Howard Hughes Parkway
                        3       Suite 300
                                Las Vegas, NV 89169-5937
                        4       Telephone:   702.862.8800
                                Fax No.:     702.862.8811
                        5       E-mail:      wkrincek@littler.com
                                             hmuckleroy@littler.com
                        6
                                Attorneys for Defendant
                        7       DRYBAR HOLDINGS, LLC

                        8                                      UNITED STATES DISTRICT COURT
                        9                                            DISTRICT OF NEVADA
                     10

                     11         SHANE MICHAEL SANDOVAL, an
                                individual,
                     12                                                         Case No. 2:19-cv-00180-RFB-VCF
                                                  Plaintiff,
                     13
                                vs.
                     14                                                        STIPULATION AND ORDER TO EXTEND
                                DRYBAR HOLDINGS, LLC, a foreign                TIME FOR DEFENDANTS’ TO FILE
                     15         limited liability company; HUNTER              RESPONSIVE PLEADING
                                JOHNSON, in individual, RENEE
                     16         ATWOOD, an individual, PATRICE                 [FIRST REQUEST]
                                CAMPBELL, an individual, ZRNA
                     17         LONG, an individual, KATOYA SHAW,
                                AN INDIVIDUAL, RACHEL BERNARD,
                     18         an individual; and DOES 1 through 100,
                                inclusive,
                     19
                                                  Defendants.
                     20

                     21
                                       Plaintiff SHANE MICHAEL SANDOVAL (“Plaintiff”) and Defendant DRYBAR
                     22
                                HOLDINGS, LLC (“Defendant”), by and through their undersigned counsel, hereby agree and
                     23
                                stipulate to extend the time for Defendant to file a responsive pleading from the current deadline of
                     24
                                March 18, 2019 to and including April 9, 2019 so that Defendant can submit a collective responsive
                     25
                                pleading on behalf of itself and individual Defendants HUNTER JOHNSON and RACHEL
                     26
                                BERNARD, whose responsive pleadings are currently due on or before April 9, 2019.
                     27
                                       This is the first request for an extension of time to respond to the Complaint. This request is
                     28
LITTLE R MEND ELSO N, P .C .
        ATTORNEYS AT LAW
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                        1        made in good faith and not for the purpose of delay.

                        2       Dated: March 5, 2019                            Dated: March 5, 2019
                        3       Respectfully submitted,                          Respectfully submitted,
                        4

                        5       /s/ Keen L. Ellsworth, Esq.                     /s/ Hilary B. Muckleroy, Esq.
                                KEEN L. ELLSWORTH, ESQ.                         WENDY MEDURA KRINCEK, ESQ.
                        6       ELLSWORTH & BENNION, CHTD.                      HILARY B. MUCKLEROY, ESQ.
                                                                                LITTLER MENDELSON, P.C.
                        7       Attorney for Plaintiff
                                SHANE MICHAEL SANDOVAL                          Attorneys for Defendant
                        8                                                       DRYBAR HOLDINGS, LLC
                        9
                                                                               ORDER
                     10

                     11                                                                 IT IS SO ORDERED.

                     12                                                                 Dated: March 8, 2019.
                     13

                     14
                                                                                        _______________________________________
                     15
                                                                                        UNITED STATES MAGISTRATE JUDGE
                     16

                     17

                     18
                                 FIRMWIDE:162842775.1 070958.1027

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
LITTLE R MEND ELSO N, P .C .                                                     2.
        ATTORNEYS AT LAW
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
